

115 HJ 60 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the United States Fish and Wildlife Service relating to the use of compensatory mitigation as recommended or required under the Endangered Species Act of 1973.
U.S. House of Representatives
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS1st SessionH. J. RES. 60IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Mr. Newhouse (for himself, Mr. Pearce, Mr. Gosar, Mr. Gohmert, Mr. Cramer, Mrs. Radewagen, Mr. Sessions, and Mr. Biggs) submitted the following joint resolution; which was referred to the Committee on Natural ResourcesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the
			 final rule of the United States Fish and Wildlife Service relating to the
			 use of compensatory mitigation as recommended or required under the
			 Endangered Species Act of 1973.
	
 That Congress disapproves the rule submitted by the United States Fish and Wildlife Service relating to Endangered and Threatened Wildlife and Plants; Endangered Species Act Compensatory Mitigation Policy (81 Fed. Reg. 95316 (December 27, 2016)), and such rule shall have no force or effect.
		